DETAILED ACTION
Claims 1-16 have been examined and are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,317,402. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Application 17660587
Patent 11,317,402
1. A method performed by a user equipment (UE), the method comprising: receiving, from a base station, first configuration information for a random access, the first configuration information including a first root sequence index and a first cyclic shift value; receiving, from the base station, second configuration information for a beam failure recovery, the second configuration information including at least one of a second root sequence index and a second cyclic shift value; in case that the second configuration information includes the second cyclic shift value without the second root sequence index, generating a preamble for the beam failure recovery based on the first root sequence index and the second cyclic shift value; in case that the second configuration information includes the second root sequence index without the second cyclic shift value, generating the preamble for the beam failure recovery based on the second root sequence index and the first cyclic shift value; and transmitting the preamble for the beam failure recovery.
1. A method performed by a user equipment (UE), the method comprising: receiving, from a base station, first configuration information for a random access, the first configuration information including a first root sequence index and a first cyclic shift value; receiving, from the base station, second configuration information for a beam failure recovery, the second configuration information including at least one of a second root sequence index and a second cyclic shift value; generating a preamble for the beam failure recovery based on the first configuration information and at least one of the second root sequence index and the second cyclic shift value included in the second configuration information, in case that the second configuration information includes at least one of the second root sequence index and the second cyclic shift value; and transmitting the preamble for the beam failure recovery.
2. The method of claim 1, wherein the preamble for the beam failure recovery is generated based on the first root sequence index and the second cyclic shift value, in case that the second configuration information includes the second cyclic shift value without the second root sequence index, and wherein the preamble for the beam failure recovery is generated based on the second root sequence index and the first cyclic shift value, in case that the second configuration information includes the second root sequence index without the second cyclic shift value.
2. The method of claim 1, wherein the preamble for the beam failure recovery is generated based on the second root sequence index and the second cyclic shift value in case that the second configuration information includes the second root sequence index and the second cyclic shift value.
3. The method of claim 1, wherein the preamble for the beam failure recovery is generated based on the second root sequence index and the second cyclic shift value in case that the second configuration information includes the second root sequence index and the second cyclic shift value.
3. The method of claim 1, wherein the second configuration information further includes a preamble index.
4. The method of claim 1, wherein the second configuration information further includes a preamble index.
4. The method of claim 1, wherein each of the first root sequence index and the second root sequence index indicates a basic root sequence used for generating UE-dedicated preamble resources, and wherein each of the first cyclic shift value and the second cyclic shift value indicates a size of a shift on root sequences.
5. The method of claim 1, wherein each of the first root sequence index and the second root sequence index indicates a basic root sequence used for generating UE-dedicated preamble resources, and wherein each of the first cyclic shift value and the second cyclic shift value indicates a size of a shift on root sequences.
5. A method performed by a base station, the method comprising: generating first configuration information for a random access, the first configuration information including a first root sequence index and a first cyclic shift value; transmitting, to a user equipment (UE), the first configuration information; generating second configuration information for a beam failure recovery, the second configuration information including at least one of a second root sequence index and a second cyclic shift value; transmitting, to the UE, the second configuration information to configure a preamble for the beam failure recovery; and receiving the preamble for the beam failure recovery, wherein the preamble for the beam failure recovery is generated based on the first root sequence index and the second cyclic shift value, in case that the second configuration information includes the second cyclic shift value without the second root sequence index, and wherein the preamble for the beam failure recovery is generated based on the second root sequence index and the first cyclic shift value, in case that the second configuration information includes the second root sequence index without the second cyclic shift value.
6. A method performed by a base station, the method comprising: generating first configuration information for a random access, the first configuration information including a first root sequence index and a first cyclic shift value; transmitting, to a user equipment (UE), the first configuration information; generating second configuration information for a beam failure recovery, the second configuration information including at least one of a second root sequence index and a second cyclic shift value; transmitting, to the UE, the second configuration information to configure a preamble for the beam failure recovery; and receiving the preamble for the beam failure recovery, wherein the preamble is generated based on the first configuration information and at least one of the second root sequence index and the second cyclic shift value included in the second configuration information, in case that the second configuration information includes at least one of the second root sequence index and the second cyclic shift value.
7. The method of claim 6, wherein the preamble for the beam failure recovery is generated based on the first root sequence index and the second cyclic shift value, in case that the second configuration information includes the second cyclic shift value without the second root sequence index, and wherein the preamble for the beam failure recovery is generated based on the second root sequence index and the first cyclic shift value, in case that the second configuration information includes the second root sequence index without the second cyclic shift value.
6. The method of claim 5, wherein the preamble for the beam failure recovery is generated based on the second root sequence index and the second cyclic shift value in case that the second configuration information includes the second root sequence index and the second cyclic shift value.
8. The method of claim 6, wherein the preamble for the beam failure recovery is generated based on the second root sequence index and the second cyclic shift value in case that the second configuration information includes the second root sequence index and the second cyclic shift value.
7. The method of claim 5, wherein the second configuration information further includes a preamble index.
9. The method of claim 6, wherein the second configuration information further includes a preamble index.
8. The method of claim 5, wherein each of the first root sequence index and the second root sequence index indicates a basic root sequence used for generating UE-dedicated preamble resources, and wherein each of the first cyclic shift value and the second cyclic shift value indicates a size of a shift on root sequences.
10. The method of claim 6, wherein each of the first root sequence index and the second root sequence index indicates a basic root sequence used for generating UE-dedicated preamble resources, and wherein each of the first cyclic shift value and the second cyclic shift value indicates a size of a shift on root sequences.
9. A user equipment (UE), the UE comprising: a transceiver; and a controller coupled with the transceiver and configured to control to: receive, from a base station, first configuration information for a random access, the first configuration information including a first root sequence index and a first cyclic shift value, receive, from the base station, second configuration information for a beam failure recovery, the second configuration information including at least one of a second root sequence index and a second cyclic shift value, generate a preamble for the beam failure recovery based on the first root sequence index and the second cyclic shift value, in case that the second configuration information includes the second cyclic shift value without the second root sequence index, generate the preamble for the beam failure recovery based on the second root sequence index and the first cyclic shift value, in case that the second configuration information includes the second root sequence index without the second cyclic shift value, and transmit the preamble for the beam failure recovery.
11. A user equipment (UE), the UE comprising: a transceiver; and a controller coupled with the transceiver and configured to control to: receive, from a base station, first configuration information for a random access, the first configuration information including a first root sequence index and a first cyclic shift value, receive, from the base station, second configuration information for a beam failure recovery, the second configuration information including at least one of a second root sequence index and a second cyclic shift value, generate a preamble for the beam failure recovery based on the first configuration information and at least one of the second root sequence index and the second cyclic shift value included in the second configuration information, in case that the second configuration information includes at least one of the second root sequence index and the second cyclic shift value, and transmit the preamble for the beam failure recovery.
12. The UE of claim 11, wherein the preamble for the beam failure recovery is generated based on the first root sequence index and the second cyclic shift value, in case that the second configuration information includes the second cyclic shift value without the second root sequence index, and wherein the preamble for the beam failure recovery is generated based on the second root sequence index and the first cyclic shift value, in case that the second configuration information includes the second root sequence index without the second cyclic shift value.
10. The UE of the claim 9, wherein the preamble for the beam failure recovery is generated based on the second root sequence index and the second cyclic shift value in case that the second configuration information includes the second root sequence index and the second cyclic shift value.
13. The UE of the claim 11, wherein the preamble for the beam failure recovery is generated based on the second root sequence index and the second cyclic shift value in case that the second configuration information includes the second root sequence index and the second cyclic shift value.

11. The UE of claim 9, wherein the second configuration information further includes a preamble index.
14. The UE of claim 11, wherein the second configuration information further includes a preamble index.
12. The UE of claim 9, wherein each of the first root sequence index and the second root sequence index indicates a basic root sequence used for generating UE-dedicated preamble resources, and wherein each of the first cyclic shift value and the second cyclic shift value indicates a size of a shift on root sequences.
15. The UE of claim 11, wherein each of the first root sequence index and the second root sequence index indicates a basic root sequence used for generating UE-dedicated preamble resources, and wherein each of the first cyclic shift value and the second cyclic shift value indicates a size of a shift on root sequences.
13. A base station, the base station comprising: a transceiver; and a controller coupled with the transceiver and configured to control to: generate first configuration information for a random access, the first configuration information including a first root sequence index and a first cyclic shift value, transmit, to a user equipment (UE), the first configuration information, generate second configuration information for a beam failure recovery, the second configuration information including at least one of a second root sequence index and a second cyclic shift value, transmit, to the UE, the second configuration information to configure a preamble for the beam failure recovery, and receive the preamble for the beam failure recovery, wherein the preamble for the beam failure recovery is generated based on the first root sequence index and the second cyclic shift value, in case that the second configuration information includes the second cyclic shift value without the second root sequence index, and wherein the preamble for the beam failure recovery is generated based on the second root sequence index and the first cyclic shift value, in case that the second configuration information includes the second root sequence index without the second cyclic shift value.
16. A base station, the base station comprising: a transceiver; and a controller coupled with the transceiver and configured to control to: generate first configuration information for a random access, the first configuration information including a first root sequence index and a first cyclic shift value, transmit, to a user equipment (UE), the first configuration information, generate second configuration information for a beam failure recovery, the second configuration information including at least one of a second root sequence index and a second cyclic shift value, transmit, to the UE, the second configuration information to configure a preamble for the beam failure recovery, and receive the preamble for the beam failure recovery, wherein the preamble is generated based on the first configuration information and at least one of the second root sequence index and the second cyclic shift value included in the second configuration information, in case that the second configuration information includes at least one of the second root sequence index and the second cyclic shift value.
17. The base station of claim 16, wherein the preamble for the beam failure recovery is generated based on the first root sequence index and the second cyclic shift value, in case that the second configuration information includes the second cyclic shift value without the second root sequence index, and wherein the preamble for the beam failure recovery is generated based on the second root sequence index and the first cyclic shift value, in case that the second configuration information includes the second root sequence index without the second cyclic shift value.
14. The base station of claim 13, wherein the preamble for the beam failure recovery is generated based on the second root sequence index and the second cyclic shift value in case that the second configuration information includes the second root sequence index and the second cyclic shift value.
18. The base station of claim 16, wherein the preamble for the beam failure recovery is generated based on the second root sequence index and the second cyclic shift value in case that the second configuration information includes the second root sequence index and the second cyclic shift value.
15. The base station of claim 13, wherein the second configuration information further includes a preamble index.
19. The base station of claim 16, wherein the second configuration information further includes a preamble index.
16. The base station of claim 13, wherein each of the first root sequence index and the second root sequence index indicates a basic root sequence used for generating UE-dedicated preamble resources, and wherein each of the first cyclic shift value and the second cyclic shift value indicates a size of a shift on root sequences.
20. The base station of claim 16, wherein each of the first root sequence index and the second root sequence index indicates a basic root sequence used for generating UE-dedicated preamble resources, and wherein each of the first cyclic shift value and the second cyclic shift value indicates a size of a shift on root sequences.


As can be seen from the chart above, the subject matter of claims 1-16 of application 17660587 are taught by claims 1-20 of Patent 11317402. Applicant should file a terminal disclaimer to overcome the non-statutory double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAIYAZKHAN GHAFOERKHAN whose telephone number is (571)270-7161. The examiner can normally be reached Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FAIYAZKHAN . GHAFOERKHAN
Examiner
Art Unit 2476



/FAIYAZKHAN GHAFOERKHAN/Examiner, Art Unit 2476